Citation Nr: 1138429	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  05-35 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES


1.  Entitlement to service connection for diabetes mellitus, to include as secondary to hepatitis C with cirrhosis.

2.  Entitlement to service connection for hypertension, to include as secondary to hepatitis C with cirrhosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran presented testimony at a hearing held at the RO in November 2005, after the case was placed in appellate status.  A transcript of that hearing is on file.  


FINDINGS OF FACT

1.  Evidence on file indicates that it is at least as likely as not that the Veteran's currently manifested diabetes mellitus was caused by/is etiologically related to service-connected hepatitis C with cirrhosis.

2.  Evidence on file indicates that hypertension was incurred during service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for diabetes mellitus, secondary to hepatitis C with cirrhosis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

2.  The criteria for the establishment of service connection for hypertension, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Since the Board is granting the Veteran's service connection claims for diabetes mellitus and hypertension, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.  

Service Connection Claims

The Veteran served on active duty with the United States Army from February 1977 to September 1979 with an MOS of utility equipment repair.  

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).


Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including diabetes mellitus and hypertension, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2011).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Factual Background

Service treatment records (STRs) reflect that the Veteran was treated for hepatitis C during service in January 1979.  Blood pressure recordations made during service include readings of: 140/68 (January 1977); 126/88 (January 1979) and 120/90 (June 1979).

Post-service VA records dated in November 2001 indicate that a liver biopsy of October 1998 revealed cirrhosis in addition to and associated with hepatitis C.  In a December 2002 rating action, service connection was established for hepatitis C with cirrhosis, effective from November 2001.  

A review of the evidence on file indicates that new onset diabetes mellitus, and hypertension, were diagnosed in November 2001, with indications that hypertension may have had its onset even prior to that time.  Upon VA examination conducted in May 2006, diabetes, hypertension and hepatitis C with cirrhosis, were all diagnosed.  The VA examiner provided an opinion addressing the relationship between service-connected hepatitis, and diabetes and hypertension, indicating that a review of literature revealed no linkage between diagnosed diabetes and hypertension and service-connected hepatitis C with cirrhosis.  The examiner concluded that it would be mere speculation to state that either hypertension or diabetes was related to the diagnosis of service-connected hepatitis C with cirrhosis.

In July 2009, the Board remanded the case for additional development.  Therein, the Board explained that the VA examiner (2006) gave no indication of the source of the literature reviewed supporting the aforementioned opinion.  It was also observed that the opinion offered in 2006 did not reference any clinical evidence on file which specifically pertained to the Veteran's case, and that it was unclear whether the claims folder or pertinent medical records were available for review in conjunction with the 2006 examination.  The Board also noted that in argument presented in June 2009, the Veteran's representative maintained that the May 2006 examination report was inadequate, as it failed to include an opinion clearly addressing the theory of secondary service-connection based upon aggravation.

In the July 2009 Remand, the Board requested that an addendum to the May 2006 VA examination report and opinion be obtained, to be provided by the examiner who conducted the 2006 VA examination, if possible.  It was requested that the examiner elaborate on the literature referenced in the May 2006 VA examination report, which reportedly revealed no etiological linkage between hepatitis C with cirrhosis, and hypertension or diabetes, and that the source of this information be identified.  It was also requested that the addendum address: a) whether it was at least as likely as not (e.g., a 50 percent or greater probability) that currently diagnosed diabetes mellitus and hypertension (addressed as separate claims) were incurred during the Veteran's period of active service from February 1977 to September 1979, or during the first post-service year; and b) whether it was at least as likely as not that the Veteran's currently diagnosed diabetes mellitus and hypertension (again addressed as separate claims) were causally related to; or, had been chronically aggravated/permanently worsened, by his service-connected hepatitis C with cirrhosis.

In September 2009, an addendum was provided by a VA Doctor of Osteopathy (DO) who did not conduct the 2006 examination.  The doctor opined that it was less likely than not that diabetes was caused by or related to hepatitis C with cirrhosis and further opined that hypertension was not caused by or related to hepatitis C with cirrhosis.  The doctor indicated that the Merck Manual did not indicate that diabetes or hypertension were consequences of chronic hepatitis C.  The doctor further stated that up-to-date extrahepatic manifestations of hepatitis C spoke to all literature available and showed a possible increase in diabetes, but failed to show a preponderance of medical evidence or causation.  It was further explained that the "Up to date" cirrhosis did not show any connection to diabetes or hypertension.  

In argument presented in April 2011, the Veteran's representative interpreted the 2009 VA opinion as conceding that the Veteran's service connected hepatitis C aggravated his diabetes and hypertension.  The representative mentioned that information obtained from the National Institutes of Health (NIH), found at (http://digestive.niddk.nih.gov/ddiseases/pubs/cirrhosis/), indicated that cirrhosis increased insulin resistance, "thus aggravating diabetes."  It was also stated that cirrhosis attacked kidney function, as did hepatitis C directly and that therefore, as with diabetes, "this can be expected to result in hypertension."

In June 2011, the Board requested a VHA medical opinion in this case for the purpose clarifying whether currently diagnosed diabetes mellitus and hypertension were incurred in service (to include during the first post-service year); or whether either or both are proximately due to or the result of service-connected hepatitis C with cirrhosis, by virtue of causation of aggravation.  It was requested that after reviewing the claims folder, to include: the service treatment records, post-service VA medical records, 2006 and 2009 VA examination reports, and the aforementioned NIH information, the specialist should provide an opinion, with supporting rationale, addressing the following:

1. Is it at least as likely as not (50 percent or greater degree of probability) that currently diagnosed hypertension and diabetes mellitus (addressed as separate matters) had their onset in service or during the first post-service year, or are otherwise etiologically related to the Veteran's period of active service from February 1977 to September 1979?

2. Is it at least as likely as not (50 percent or greater degree of probability) that currently diagnosed hypertension and diabetes mellitus (addressed as separate matters) are either causally related to or have been chronically aggravated by the appellant's service-connected hepatitis C with cirrhosis?

In offering this opinion, the specialist was requested to reconcile and consider all former opinions as to this matter, as well as medical evidence relating to the subject (such as that from the Merck Manual or NIH information - referenced in the file).  It was directed that if the specialist found that the appellant's diabetes and/or hypertension had been aggravated by his service-connected hepatitis C with cirrhosis, he or she should identify the clinical evidence/findings which support that conclusion and render an opinion as to the extent of the aggravation to the extent possible.  (It was noted for purposes of clarification that aggravation is defined for legal purposes as a worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.)

The clinician was advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship or a finding of aggravation; less likely weighs against the claim.

A VHA medical opinion from a practicing hepatologist was issued in September 2011.  With respect to hypertension, the examiner indicated that upon review of the Veteran's STRs, he found a single high (90 mm diastolic) reading upon review of 8 recorded values.  It was noted that no systolic blood pressure readings were above the threshold considered diagnostic for hypertension.  The specialist referenced a report of the Joint National Committee on the Prevention, Detection, Evaluation and Treatment of High Blood Pressure (published in 2004 and available at http://www.nhlbi.nih.gov/guidelines/hypertension/index.htm, accessed 9/15/11), which classified blood pressure readings of 120-139 systolic, or 80-89 diastolic, as pre-hypertension.  The specialist noted that based on this classification, most of the Veteran's blood pressure readings fell into the pre-hypertension category.  Accordingly, the doctor opined that it was likely that the Veteran's hypertension had its origins in service.  In support of the opinion, the doctor observed that blood pressures recorded during the Veteran's hospitalization in 2001 were only slightly higher than the values recorded during service.  

The specialist further opined that hypertension was not caused or exacerbated by the Veteran's hepatitis C (HCV) infection or cirrhosis, citing various data and evidence in support of that opinion.  

With respect to diabetes, the specialist indicated that a review of the Veteran's STRs revealed only one glucose measurement, which was in the normal range, and observed that diabetes had been present for only about 2 months at the time of the Veteran's hospitalization in November 2001.  Accordingly, the doctor opined that it was unlikely that the Veteran's diabetes was present during service or within the first post-service year.  

The specialist provided further information relating to the issue of a secondary relationship between diabetes and service-connected hepatitis C with cirrhosis.  It was noted that there was a significant body of literature linking both HCV and cirrhosis to insulin resistance (a key feature of type 2 diabetes).  The doctor further pointed out that in the largest study of almost 10,000 persons, a subset of the National Health and Nutrition Examination Survey (NHANES) III, it was found that even after adjusting for all variables normally associated with diabetes, persons with HCV were 3 times more likely to be diabetic than persons without HCV.  The doctor explained that in light of the aforementioned evidence (and other mentioned studies and medical information), he could not conclusively say that HCV was the proximate cause of the Veteran's diabetes.  He further observed that based on the preponderance of evidence linking both HCV and cirrhosis with diabetes, it was his expert opinion that it was more likely than not that HCV and cirrhosis were either causally related to or chronically aggravated the Veteran's diabetes.  

Analysis

The Veteran seeks service connection for diabetes mellitus and hypertension; both conditions are claimed on direct/presumptive bases and as secondary to service-connected hepatitis C with cirrhosis.

A. Diabetes Mellitus

The file contains evidence that diabetes mellitus was diagnosed at least as early as November 2001.  As such, evidence of the currently claimed disability is established.  

The Veteran has not specifically alleged, nor does the evidence reflect that diabetes was incurred during active service.  In addition, the Veteran does not allege, and the records do not show, that diabetes manifested to a compensable degree within a year of service discharge; as such service connection is not warranted on a presumptive basis.  The evidence in this case clearly establishes that diabetes was not initially diagnosed until more than 20 years after the Veteran's discharge from service.

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  As referenced above, the clinical evidence fails to establish that diabetes was incurred in service or during the first post-service year.  Similarly, the file contains a competent medical opinion of September 2001 failing to establish an etiological link between service and diabetes.  The file contains no competent medical opinion to the contrary and no evidence has been provided to diminish the significant probative weight of this opinion.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  Accordingly, service connection on the basis of direct service incurrence (to include with consideration of the presumptive provisions of 38 C.F.R. §§  3.307(a)(3), 3.309(a), relating to chronic diseases, is not warranted.  

However, an alternate theory of entitlement exists and is claimed in this case, based on a secondary relationship between claimed diabetes and service-connected hepatitis C with cirrhosis.  In order to establish service connection on a secondary basis, there must be evidence of a current disability; evidence of a service-connected disability; and evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7  Vet. App. 513, 516-7 (1995). 

The file contains several medical opinions addressing the matter of a secondary relationship between diabetes and service-connected hepatitis C with cirrhosis.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his of her knowledge and skill in analyzing the data, and his or her medical conclusion. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The U.S. Court of Appeals for Veterans Claims has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri, supra. 

The file contains a VA medical opinion provided in May 2006, at which time the examiner concluded that it would be mere speculation to state that either hypertension or diabetes was related to the diagnosis of service-connected hepatitis C with cirrhosis, explaining that a review of literature revealed no linkage between diagnosed diabetes and hypertension and service-connected hepatitis C with cirrhosis.  

The Board is cognizant of the recent holding of Jones v. Shinseki, 23 Vet. App. 382 (2010), where the Court stated that while VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  In essence, the Court in Jones acknowledged, there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

With regard to the 2006 opinion of the VA examiner, there is no indication that the examiner invoked the phrase "mere speculation" as a substitute for the consideration of all pertinent facts and available medical facts.  As detailed above, the examiner summarized all relevant facts and concluded that an opinion could not be provided without resort to speculation because no medical literature could be located supporting the claim.  As such, the 2006 opinion of the VA examiner, while inconclusive, is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that even if ultimately inconclusive, the medical examiner could discuss, for example, "why the examiner finds cited studies persuasive or unpersuasive, whether the Veteran has other risk factors for developing the claimed condition, and whether the claimed condition has manifested itself in an unusual manner.").  Significantly, this opinion is not viewed or weighed by the Board as either a negative or positive opinion.


In this case, the file contains the September 2009 opinion of a VA examiner to the effect that it was less likely than not that diabetes was caused by or related to hepatitis C with cirrhosis.  The doctor indicated that the Merck Manual did not indicate that diabetes or hypertension were consequences of chronic hepatitis C.  

In contrast, the file contains positive nexus opinion of September 2011, offered by a practicing hepatologist.  The doctor cited numerous medical studies and provided additional medical information, but determined that he could not conclusively say that HCV was the proximate cause of the Veteran's diabetes.  He further observed that based on the preponderance of (specifically cited) evidence linking both HCV and cirrhosis with diabetes, it was his expert opinion that it was more likely than not that HCV and cirrhosis were either causally related to or chronically aggravated the Veteran's diabetes.

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  Here, the studies cited by the hepatologist assisted him in providing a positive and adequately supported medical opinion in 2011.  

Given the evidence outlined above, the Board is of the opinion that the point of equipoise has been reached in this matter.  In essence, even though a VA doctor provided a negative conclusion in 2009 as to a secondary relationship between diabetes and service connected hepatitis and cirrhosis, in 2011 a VA hepatologist provided a positive opinion regarding such a secondary relationship, supported by specifically cited medical literature and studies.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  As such, the Board will resolve all doubt in the Veteran's favor to find that entitlement to service connection for diabetes mellitus, secondary to service-connected hepatitis C with cirrhosis is warranted.  Id.  Accordingly, the claim is granted.

B. Hypertension

Hypertension means persistently high arterial blood pressure, and by some authorities the threshold for high blood pressure is a reading of 140/90.  Dorland's Illustrated Medical Dictionary at 635 (26th ed. 1981).  For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The file contains evidence that hypertension was diagnosed at least as early as November 2001.  As such, evidence of the currently claimed disability is established.  

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000). 

With respect to service incurrence, the Board notes that the STRs include documentation of elevated systolic and diastolic blood pressure readings.  Specifically the records reveal readings of: 140/68 (January 1977); 126/88 (January 1979); and 120/90 (June 1979).  

Significantly, the file contains a competent medical opinion offered by a practicing hepatologist in September 2011 to the effect that it was likely that the Veteran's hypertension had its origins in service.  In support of the opinion, the doctor noted that most of the Veteran's in-service blood pressure readings fell into the pre-hypertension category and further observed that blood pressures recorded during the Veteran's hospitalization in 2001 were only slightly higher than the values recorded during service.  After carefully reviewing this evidence, the Board finds no adequate basis to reject this competent medical opinion, which is favorable to the Veteran, based on a rational lack of credibility or probative value. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998);

In addition, the file contains no competent medical opinion to the contrary and no evidence has been provided to diminish the significant probative weight of this opinion.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  In this regard, while additional VA medical opinions were offered in both 2006 and 2009, at neither time was the matter of direct (to include presumptive) service incurrence of hypertension addressed.  

In light of the foregoing, the Board finds that the preponderance of the evidence is in favor of granting service connection for hypertension on the basis of direct service incurrence.  While the diagnosis of hypertension was not rendered in service, within the first post-service year, or for many years thereafter, the file contains clinical evidence of a pre-hypertensive condition in service and a probative and persuasive VA medical opinion of 2011 etiologically linking the etiology of the Veteran's currently claimed and diagnosed hypertension to service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000), (noting that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Accordingly, the Board must resolve this issue in favor of the Veteran and concludes that service connection is warranted for hypertension.




								[Continued on Next Page]
ORDER

Entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for hypertension is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


